Citation Nr: 0608343	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to December 11, 2000, 
for grants of service connection for peripheral neuropathy of 
the right and left upper extremities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1963 to August 
1967.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran's appeal initially included another claim for 
review, namely, entitlement to an effective date prior to 
December 11, 2000, for grants of service connection for 
peripheral neuropathy of the right and left lower 
extremities.  However, given that the RO granted this claim 
in a rating decision dated in June 2005, such claim is not 
now before the Board for appellate review.

The veteran testified in support of the claim now on appeal 
at a hearing held before a Decision Review Officer at the RO 
in May 2004.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  In June 1993, the RO received from the veteran an 
informal claim for service connection for peripheral 
neuropathy.

3.  The RO denied this claim in a rating decision dated in 
October 1994.

4.  The RO notified the veteran of the October 1994 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that portion of the 
decision denying service connection for peripheral 
neuropathy.  

5.  On December 11, 2000, the RO received from the veteran an 
informal claim for service connection for peripheral 
neuropathy.  

6.  The RO granted the veteran service connection for 
peripheral neuropathy of the upper extremities secondary to 
his service-connected diabetes mellitus, effective from 
December 11, 2000, in a rating decision dated in February 
2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 11, 2000, for grants of service connection for 
peripheral neuropathy of the right and left upper 
extremities, have not been met.  38 U.S.C.A. §§ 5101, 5102, 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claim such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection for peripheral neuropathy in 
September 2001, before granting that claim in a rating 
decision dated in February 2002.  The veteran then appealed 
the effective date assigned that disability.  The veteran's 
appeal thus ensues not from the original service connection 
claim, but from a notice of disagreement, which raises a new 
claim for an earlier effective date.    

In such a case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claim, after the filing of the notice of disagreement, the 
veteran was not entitled to additional VCAA notice pertaining 
to his newly raised claim for an earlier effective date.  
Instead, to ensure that the veteran was adequately informed, 
VA was required to issue a statement of the case, which 
notified the veteran of the law and regulations pertinent to 
his claim and the evidence upon which the RO relied in 
assigning the effective date at issue.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, the RO provided the veteran 
such a statement of the case in May 2003, thereby satisfying 
the notice requirements of the VCAA, as interpreted in 
VAOPGCPREC 8-2003. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  More specifically, the RO 
secured and associated with the claims file all of the 
evidence the veteran identified as being pertinent to his 
claim, including service medical records and VA treatment 
records.  The RO did not conduct medical inquiry in support 
of the veteran's claim.  However, as explained below, such 
inquiry is unnecessary to make a determination in this case.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an earlier effective date for grants of 
service connection for peripheral neuropathy of the right and 
left upper extremities.  According to his written statements 
submitted in support of this claim and his testimony 
presented in May 2004, the RO should have assigned an 
effective date of 1992 for those grants.  Such date allegedly 
corresponds to the date he began experiencing symptoms of 
peripheral neuropathy, a complication of his service-
connected diabetes mellitus.  

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  Generally, the 
effective date of the grant of service connection is the date 
following separation from service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

In certain cases involving disabilities presumptively 
associated with herbicide exposure, effective date rules are 
subject to the orders of a United States district court in 
the class action case of Nehmer v. United States Department 
of Veterans Affairs, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  
Effective 24, 2003, the Nehmer orders were incorporated into 
a final regulation.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003) 
(now codified at 38 C.F.R. § 3.816 (2005)).  

Under 38 C.F.R. 3.816(c)(2), an effective date prior to the 
enactment of the liberalizing regulation that added Type II 
diabetes mellitus to the list of diseases in 38 C.F.R. 
§ 3.309(e), which are associated with herbicide exposure and 
entitle a claimant to service connection on a presumptive 
basis, is assignable if the original claim of entitlement to 
service connection for diabetes or complications thereof due 
to herbicide exposure was either pending before VA on May 3, 
1989, or was received by VA between March 3, 1989 and July 9, 
2001, the effective date of the regulation establishing a 
presumption of service connection for Type II diabetes 
mellitus.  In such a case, the effective date of the award 
will be the later of the date such claim was received by VA 
or the date the disability arose, except as otherwise 
provided for claims received within one year of discharge 
from service.  38 C.F.R. 3.816(c)(2).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the veteran is a Nehmer class member.  The 
question of whether he is entitled to an earlier effective 
date for a grant of service connection for peripheral 
neuropathy of the upper extremities, which is a complication 
of his service-connected diabetes mellitus, is thus subject 
to 38 C.F.R. § 3.816.  

The RO first mentioned peripheral neuropathy, a complication 
of his service-connected diabetes, to VA in 1993.  
Specifically, in June 1993, he filed an informal claim for 
service connection for peripheral neuropathy.  The RO denied 
this claim in a rating decision dated in October 1994.  
Thereafter, the RO notified the veteran of the October 1994 
rating decision and of his appellate rights with regard to 
that decision, but the veteran did not appeal that portion of 
the decision denying service connection for peripheral 
neuropathy.  The decision is thus final and was not pending 
before VA on May 3, 1989.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

On December 11, 2000, before the effective date of the 
regulation establishing a presumption of service connection 
for diabetes mellitus, the RO received from the veteran 
another informal claim for service connection for peripheral 
neuropathy.  The RO granted the veteran such claim, or more 
specifically, service connection for peripheral neuropathy of 
the right and left upper extremities secondary to his 
service-connected diabetes mellitus, in a rating decision 
dated in February 2002.  Despite evidence of record showing 
that such disability arose in 2001, following receipt of the 
claim, the RO assigned the grants of service connection an 
effective date of December 11, 2000, the date of receipt of 
the claim.  

The evidence of record fails to establish that VA denied the 
veteran service connection for peripheral neuropathy of the 
upper extremities in a decision dated between September 25, 
1985 and May 3, 1989, or that the veteran had a claim, 
informal or otherwise, for such benefit pending with VA prior 
to May 3, 1989.  The Board thus concludes that the criteria 
for an effective date prior to December 11, 2000, for grants 
of service connection for peripheral neuropathy of the right 
and left upper extremities have not been met.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.


ORDER

An effective date prior to December 11, 2000, for grants of 
service connection for peripheral neuropathy of the right and 
left upper extremities, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


